Citation Nr: 0826552	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-39 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 14, 
2003, for the award of  service connection for PTSD.

(The issue of entitlement to service connection for a low 
back disorder is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 2004 and 
February 2005 by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to a rating in excess of 30 percent 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The veteran's original claim for entitlement to service 
connection for PTSD was received by VA on August 14, 2003.

3.  VA rating action in November 2004 established service 
connection effective from August 14, 2004; a February 2005 
rating decision granted entitlement to an earlier effective 
date from August 14, 2003.

4.  There is no evidence of any earlier unadjudicated formal 
or informal claims.




CONCLUSION OF LAW

The criteria for an effective date earlier than August 14, 
2003, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in January 2006.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant in January 2006 and March 2006, 
that fully addressed all notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  Although a fully 
compliant notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claims and given ample 
time to respond, but the RO also readjudicated the case by 
way of a statement of the case issued in November 2006, after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  In the 
case of direct service connection, the day following 
separation from active service or date entitlement arose, if 
claim is received within 1 year after separation from 
service; otherwise date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2007).

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2007).  The Court has held 
that the failure to consider evidence which may be construed 
as an earlier application or claim, formal or informal, that 
would have entitled the claimant to an earlier effective date 
is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 
380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has 
held, however, that the Board is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2007).

Based upon the evidence of record, the Board finds that an 
effective date earlier than August 14, 2003, for the award of 
service connection for PTSD is not warranted.  The veteran's 
original claim for entitlement to service connection for PTSD 
was received by VA on August 14, 2003.  A VA rating action in 
November 2004 established service connection effective from 
August 14, 2004; however, a February 2005 rating decision 
granted entitlement to an earlier effective date from August 
14, 2003.  There is no evidence of any earlier unadjudicated 
formal or informal claims.  Therefore, the claim for 
entitlement to an earlier effective date is denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to an effective date earlier than August 14, 
2003, for the award of  service connection for PTSD is 
denied.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his increased rating claim by 
correspondence dated in March 2006 and October 2006.  The 
Board finds, however, that as this case must be remanded for 
additional development, a remedial notice should be provided 
as a result of the decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  

The Board notes that additional evidence was subsequent to 
the issuance of the November 2006 statement of the case.  
This evidence is pertinent to the issue remaining on appeal 
including statements identifying VA and private treatment 
records.  As the veteran has not waived agency of original 
jurisdiction consideration of this evidence, this matter must 
be remanded for additional development.  38 C.F.R. 
§ 20.1304(c) (2007).  

The Court has also recently held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided any 
additional VCAA notice required as 
result of the decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).  This includes notification 
(1) that to substantiate his increased 
rating claim he must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
effect that worsening has on his 
employment and daily life, 
(2) generally, of the diagnostic code 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by demonstrating a 
noticeable worsening or increase in 
severity of the disability and the 
effect of that worsening has on his 
employment and daily life, (3) that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100% (depending 
on the disability involved), based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and 
(4) of examples of the types of medical 
and lay evidence that he may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation (such as competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA who treated him for PTSD 
since November 2006.  Of particular 
interest would be any records from 
medical records from the Catawba 
Psychiatric Service, LLC.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of the PTSD.  All indicated 
tests and studies are to be performed, 
and a comprehensive social, educational 
and occupational history are to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the 
psychiatrist or psychologist performing 
the evaluation for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The psychiatrist or psychologist should 
identify what symptoms, if any, the 
veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination. The 
examiner is asked, if possible, to 
determine which symptoms are attributable 
to PTSD and which, if any, are 
attributable to any nonservice-connected 
psychiatric disorders. The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score. The examiner 
should indicate whether the GAF score 
would change if any nonservice-connected 
psychiatric disorders were included in 
the assessment.

The examiner is requested to indicate 
which of the following (a), (b), (c), or 
(d) best describes the veteran's mental 
impairment:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood; 
anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep 
impairment; mild memory loss (such as 
forgetting names, directions, recent 
events); there is no stereotyped speech, 
flattened affect or impaired judgment.

Adequate reasons and bases should be 
provided to support the opinion provided.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

6.  After completion any additional 
development deemed necessary, the issue 
on appeal should be reviewed with 
appropriate consideration of all 
evidence of record.  If any benefit 
sought remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


